Title: Abigail Adams to John Adams, 7 June 1787
From: Adams, Abigail
To: Adams, John


        
          London june 7th 1787
          My Dearest Friend
        
        I expected to have heard from you by the last post, but was dissapointed, only a few lines from Mr Cutting have come to hand since you left me. I wrote you on the 29th of May, and inclosed two Letters respecting mr Barclay. Since that time a Letter from the Frenchs, has arrived, in which they inform you that Mr Barclay was liberated by applying to the Parliament of Bordeaux in virtue of his commission to moroco, but they make most heavy complaints stating their case to you, and conceiving it in your power to relieve them. I do not think it prudent to commit the Letter to the post. mrs Smith has a Letter from mr Smith dated at Bayonne the 26 of may. he had received a Letter from his Friend mr Harrison informing him that mr Charmical had procured him Letters & a passport from the King of Spain, which might facilitate his progress and serve him on his journey.
        The News here is that stocks have fallen 5 prcent in concequence of a paragraph in his Majestys Speach respecting Holland. the News papers tell us of terible Roits committed by the patriotick party and make one almost anxious for their Friends there.
        The prince of Wales has been most dangerously sick, has been Bled Six times, his disorder a voilent fever which fixd upon his Lungs. the papers tell us that his Royall highness bore his disorder with Christian fortitude; he is better to day—
        The monthly Reviewers have made open war upon the Defence of the American constitutions, and torn it all to peices, “ostentatious display of learning, an embarrassed affectation of Elocution— The balances the balances are perpetually rung in our ears like Lord Chesterfields graces, but in all the constitutions here passed in Review before the reader, those of America and England not excepted, there is not given a distinct account of the real balancing powers of any State, or the particulars in which the balance consisted had the Book been written by a youth with a view to obtain some academical prize we should have said, that it afforded indications of an active mind that gave hope of future acquirements, but that the young man too eager to discover the extent of his reading, had carelessly adopted some confused notions of government and hastily skimmed the surface of the subject without having taken time to investigate particulars and sift the matter to the bottom, but we cannot bring ourselves to think that a man of dr Adams’s known abilities could possibly be in the same prediciment, for which reason we conclude that he must have some point to carry, some object in view beyond the atlantick with which we are not acquainted. the Book may indeed amuse the ignorant it may mislead the unwary, but neither can inform nor entertain the phylosopher nor the man of Letters.” In various parts I thought I discoverd Satans cloven foot, but did not know that any individual was permitted to send in his comments upon a work untill I heard this peice ascribed to that poor envy ridden, contemptable, Ignorant self conceited wretch Silas dean. This at once disarmed me of my resentment, (for I own it fretted me for one Night so that I did not sleep quietly) and I felt in perfect good humour. I have only given you a small portion of the compliments of which he has been very profuse, & having got his lesson by Heart has retaild it in all companies, mr Shippen is my Author.
        
        I am very anxious to hear from you, and to know when I may expect your return. The Weather remains very cold here. I hope you find it warmer in Holland compliments to mr Cutting, from your affectionate
        A A
        thursday P M.
          just after writing this Letter, yours & mr. Cuttings was brought me by the post. I was very glad to hear you were well and safe. mr cuttings Letter carried me to Holland made me Sick on board the packet jostled me in the Waggon, in short so pictureish were his descriptions that I realized them all. The little Boy is well and perks up his Head like a Robbin. his Mamma has had a little of the Holland disorder bordering upon an ague. my Ladyship is better. I send this to Harwick with order to forward it if you do not come in Wednesdays packet, adieu—
        
      